Citation Nr: 0000658	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral Achilles tendinitis, left tibia stress fracture 
prior to July 28, 1998, and to a rating in excess of 10 
percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from October 1988 to September 
1992.

This appeal arises from a February 1994 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) granted entitlement to service connection for bilateral 
Achilles tendinitis, left tibia stress fracture and assigned 
a zero percent evaluation, effective September 20, 1992.  In 
June 1999, the noncompensable evaluation was increased to 10 
percent effective July 28, 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  Prior to July 28, 1998, the veteran's bilateral Achilles 
tendinitis, left tibia fracture was not productive of 
limitation of motion of the knees and the ankles had good 
range of motion although pain was present on movement.  
Examination of the feet, neurological findings, and x-rays of 
the tibia, fibula and ankles were normal.  The disability was 
productive of no more than slight impairment.  

3.  Subsequent to July 28, 1998, the veteran's disability is 
manifested by dorsiflexion to 10 degrees, plantar flexion to 
40 degrees, eversion to 20 degrees, and inversion to 
30 degrees with pain and tenderness of the legs.  Examination 
of the feet is normal.  The disability is productive of no 
more than moderate impairment.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 10 percent for bilateral Achilles tendinitis, left tibia 
stress fracture prior to July 28, 1998, and to a rating in 
excess of 10 percent thereafter are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.31, 4.40, 4.71a, Diagnostic Codes 5271, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1994, the RO granted service connection for 
bilateral Achilles tendinitis, left tibia stress fracture and 
evaluated the disability at 10 percent, effective 
September 20, 1992, under Diagnostic Code 5284.  The veteran 
appealed.  Although the zero percent evaluation was later 
increased to 10 percent, when the veteran was awarded service 
connection for a disability he appealed the original rating.  
Thus, his claim remains well grounded, as the rating schedule 
provides for a higher rating in excess of 10 percent.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also AB 
v. Brown, 6 Vet. App. 35 (1993).  The VA therefore has a duty 
to assist.  38 U.S.C.A. § 5107(a).  Upon review of the 
evidence, the Board is satisfied that all necessary evidence 
has been received for an equitable disposition of the 
veteran's appeal and adequately developed.  Id. 

In February 1994, the RO considered the veteran's service 
medical records, showing that after boot camp he complained 
of bilateral Achilles pain and pain of the left lower 
extremity and received treatment.  Included within the 
reports are a December 1989 Medical Board report showing that 
the veteran complained of pain of the Achilles tendons and 
that diagnoses of bilateral chronic Achilles tendonitis and 
stress fracture of the left tibia were made and a June 1990 
Medical Board addendum report showing that examination of the 
left lower extremity revealed palpable areas of point 
tenderness located over the junction of the distal middle 
third of the left tibia and tenderness over the Achilles 
tendons.  The June 1990 report also noted that x-rays 
revealed no evidence of fracture or soft tissue, but minimal 
periostea reaction of the distal left tibia.  Throughout 
service, diagnoses included bilateral compartmental syndrome 
and bilateral anterior tibialis with muscle spasms. 

The RO also considered a June 1993 VA examination report.  On 
general examination in June 1993, the veteran complained of 
pain when walking.  Examination of the knees showed no 
limitation of motion, the ankles had good range of motion 
although pain was present on mobilization.  Four scars of the 
anterior aspects of the legs, status post fasciotomy were 
also observed.  Neurological examination was normal.  X-rays 
of the tibia, fibula and ankles were normal.  The impression 
was status post injury of the left foot and then subsequently 
probably more injuries of the ankles with surgical 
intervention to relieve swelling and pressure of the legs.  

On orthopedic examination, objective evaluation of the legs 
showed an incision line measuring about 2-inches of the 
lateral mid-leg and another incision measuring about 1-inch 
medial to that, bilaterally and both resulting from a 
fasciotomy.  The incisions were well healed.  The veteran 
also complained of pain of the feet, although examination of 
the feet was normal.  The diagnosis was subjective complaints 
of aches and pains of the legs and feet.

At his hearing in December 1994, the veteran stated that in 
1990 he underwent a fasciotomy at the Naval Hospital at Long 
Beach, but the disability did not improve.  Consequently, he 
was medically discharged from service.  The veteran testified 
that he had constant pain, difficulty walking up and down 
stairs and when walking prolonged distances, and testified 
that he wore ankle supports such as sneakers.  Jogging also 
caused pain.  The veteran added that he worked as a 
technician and had difficulty with driving, standing too 
long, and sitting.  He performed stretching exercises to 
relieve muscle spasms of the leg and thighs.  

Medical reports from the Foothill Pulmonary & Critical Care 
Consultants Medical Group are silent with regard to the 
veteran's disability.  In December 1994, however, J. J. V., 
M.D., stated that secondary to the veteran's Achilles 
tendonitis, which never totally healed, the veteran was not 
able to exercise.

On VA examination in July 1998, the veteran stated that a 
diagnosis of chronic compartment syndrome of the bilateral 
lower extremities had been made and complained of 
excruciating pain as the calves and legs hardened.  The 
examiner then noted that the veteran had compartment 
pressures measured after exercise and had elevated 
compartment syndrome.  Bilateral fasciotomies were performed 
in 1993.  Thereafter the veteran stated that he still had 
pain of the calves and left leg.  The pain started in the 
legs and radiated up to the thighs.  Downward radiation into 
the legs was denied.  The veteran's subjective complaints 
consisted of increased pain, fatigue, and difficulty with 
ambulating with prolonged running or standing.  The pain was 
intermittent and at times occurred while lying in bed.  The 
veteran also complained of constant, sharp pain of the 
Achilles tendons.  Slight pain over the incision sites and 
bilateral anterior tibia was also noted.  

On physical examination, the veteran had intact sensation of 
the lower extremities and feet, as well as palpable dorsalis 
pedis and posterior tibial pulses.  Strength of the extensor 
hallucis longus, flexor hallucis longus, tibialis- anteriorly 
and posteriorly, hamstrings, and quadriceps was 5/5 
throughout and reflexes were equal and symmetrical.  Well-
healed, nonadherent bilateral longitudinal incisions 
measuring 5-centimeters over the anterolateral compartment of 
the leg and just behind the tibia, resulting from 
decompression fasciotomies of the legs were observed.  Fascia 
was slightly tender to palpation, especially of the right, 
and tenderness to palpation over the anterior tibia of the 
legs was noted.  No tenderness to palpation of the Achilles' 
tendons, flat feet, bunions, claw toes, hammertoes, 
ulcerative changes, or atrophic changes were noted.  Range of 
motion of the ankles were dorsiflexion to 10 degrees, plantar 
flexion to 40 degrees, eversion to 20 degrees, and inversion 
to 30 degrees.  X-rays of the left tibia showed no evidence 
of stress fracture.  The diagnoses were chronic compartment 
syndrome with continuing chronic pain of the bilateral lower 
extremities; healed stress fracture of the left tibia; and 
mild bilateral Achilles' tendonitis, which had improved over 
time.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent rating and malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent rating.  Malunion of the tibia and 
fibula with marked knee or ankle disability is rated 30 
percent and nonunion of the bones, with loose motion which 
requires a brace is rated at 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999).

The Rating Schedule provides that normal range of motion for 
the ankle on dorsiflexion is from 0 to 20 degrees and plantar 
flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71-3, Plate 
II (1999).

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion of the 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).

The Rating Schedule also allows a 10 percent evaluation for 
moderately disabling foot injuries, a 20 percent evaluation 
for moderately severe foot injuries, and a 30 percent 
evaluation for severe foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The Ratings Schedule provides that a 10 percent rating is 
warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1999).  The Rating Schedule also provides 
that other scars shall be rated on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

It is also noted that the evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Upon review of the pertinent evidence, the Board finds that 
prior to July 28, 1998, entitlement to a compensable 
evaluation is not warranted and subsequent to July 28, 1998, 
entitlement to an increased evaluation in excess of 
10 percent is not warranted.  

Prior to July 1998, the veteran's bilateral foot disability 
was not productive of malunion of the tibia with slight knee 
and ankle disability, moderate limitation of motion of the 
ankles, or moderate impairment of the feet.  
38 C.F.R. §§ 4.7, 4.14, 4.31, 4.71a, Diagnostic Codes 5262, 
5271 and 5284.  During this time although the veteran 
complained of pain of the legs and feet, clinical findings 
were not illustrative of moderate impairment.  On evaluation 
in 1993, x-ray findings of the tibia, fibula and ankles were 
normal, the ankles showed good range of motion with pain upon 
mobilization, and the feet were normal.  Further, 
neurological examination was non-focal and the veteran's 
incision scars were well healed.  The Board also notes that 
although in December 1994, J. J. V., M.D., stated that the 
veteran's Achilles' tendonitis had never totally healed, 
clinical data supporting his assertions were not submitted, 
as the medical reports accompanying that statement are silent 
with respect to the service-connected disability.  
Considering the foregoing, the Board finds that the veteran's 
disability prior to July 28, 1998 was productive of no more 
than slight impairment.  Thus, the clinical picture 
associated with the veteran's Achilles' tendonitis, left 
tibia fracture disability does not more nearly approximate 
the criteria required for a compensable evaluation prior to 
July 28, 1998.  38 C.F.R. §§ 4.7, 4.14, 4.31, Part 4, 
Diagnostic Codes 5262, 5271, 5284, 7803-4.

The medical evidence also fails to show that subsequent to 
July 28, 1998, entitlement to an increased rating in excess 
of 10 percent is warranted.  The veteran's disability picture 
is productive of no more than moderate impairment.  On recent 
clinical evaluation, even though tenderness to palpation over 
the anterior tibia of the legs and fascia was noted, 
sensation of the lower extremities and feet was intact, and 
palpable dorsalis pedis and posterior tibial pulses were 
detected.  Strength of the lower extremities was 5/5 
throughout; reflexes were equal and symmetrical; the incision 
scars were well healed and nonadherent; and no tenderness to 
palpation of the Achilles' tendons, flat feet, bunions, claw 
toes, hammertoes, ulcerative changes, or atrophic changes was 
noted.  A report of an x-ray study of the left tibia revealed 
normal findings and limitation of motion of the ankles was no 
more than moderate.  See 38 C.F.R. § 4.71-3, Plate II.  
Dorsiflexion was to 10 degrees with plantar flexion to 40 
degrees, eversion to 20 degrees, and inversion to 30 degrees, 
bilaterally.  The diagnoses were chronic compartment syndrome 
with continuing chronic pain of the bilateral lower 
extremities; healed stress fracture of the left tibia; and 
mild bilateral Achilles' tendonitis, which had improved over 
time.  In light of the foregoing, the Board finds that the 
veteran's disability is productive of no more than moderate 
impairment and the evidence fails to show that entitlement to 
an increased rating in excess of 10 percent is warranted.  
38 C.F.R. §§ 4.7, 4.14, 4.31, Part 4, Diagnostic Codes 5262, 
5271, 5284, 7803-4.

As indicated above, the positive findings of tenderness and 
discomfort of the legs and feet are acknowledged.  
Nevertheless, even when considering DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Board finds that the assigned 
noncompensable evaluation prior to July 28, 1998, and 
currently assigned 10 percent rating thereafter are 
appropriate.  Prior to 1998, in spite of the veteran's 
complaints of pain, range of motion of the ankles and feet 
were good and neurological and x-ray findings were normal.  
During this time, objective findings were not indicative of 
functional loss resulting from pain, fatigue, incoordination, 
or moderate limitation of motion.  After July 28, 1998, 
although the veteran complained of pain and fatigability when 
walking, standing, or running and objective findings revealed 
evidence of tenderness on palpation of the fascia and lower 
extremities, clinical findings on recent examination also 
showed strength to 5/5 throughout with equal and symmetrical 
reflexes of the lower extremities.  Further, no evidence of 
atrophy, incoordination, excess fatigability, instability, 
incoordination, or neurological deficits was present.  In 
view of the foregoing, the Board finds that the veteran's 
disability is properly evaluated at zero percent prior to 
July 28, 1998, and at 10 percent thereafter.  Entitlement to 
an increased evaluation in light of DeLuca is not warranted.  
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 (1999).

After reviewing the evidence of record presented in this 
case, the Board finds that the veteran's disability was shown 
to be productive of no more than slight impairment prior to 
July 28, 1998, and that subsequent to July 28, 1998, his 
disability was shown to be productive of no more than 
moderate impairment.  Thus, the mandates of Fenderson v. 
West, 12 Vet. App. 119 (1999) have been considered.  

The provisions of 38 C.F.R. Parts 3 and 4, including 
38 C.F.R. § 3.321 (1999), have also been considered.  The 
medical evidence, however, does not provide a basis for an 
allowance in this regard.  In an exceptional case, where the 
schedular evaluations are found to be inadequate, the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
However, as in this case, when there is no evidence of an 
exceptional disability picture, such as evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria, the Board is not required to discuss the 
possible application of 38 C.F.R. § 3.321(b)(1) and an 
increased evaluation on an extra-schedular basis is not 
warranted.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Floyd v. Brown, 9 Vet. App. 88 (1996).  

In this case the evidence is not in equipoise.  Instead, the 
preponderance of the evidence is against the veteran's 
appeal.  Accordingly, his claim is denied.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.31, 
4.40, 4.71a, Diagnostic Codes 5271, 5284.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral Achilles tendinitis, left tibia stress fracture 
prior to July 18, 1998, and to a rating in excess of 10 
percent thereafter is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

